Case 2:19-cv-10850-JAK-PD Document 29 Filed 05/04/21 Page 1 of 6 Page ID #:460



  1

  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ALAN E. BERTRAN,                          Case No. CV 19-10850-JAK (PD)
 12                     Petitioner,
                                                 ORDER ACCEPTING
 13          v.
                                                 FINDINGS, CONCLUSIONS,
 14    UNITED STATES DISTRICT                    AND RECOMMENDATION OF
       COURT,                                    UNITED STATES
 15                                              MAGISTRATE JUDGE
                         Respondent.
 16
 17
 18
 19         On March 12, 2021, the United States Magistrate Judge issued a Report
      and Recommendation (“Report”), which recommended that the Petition for
 20
      Writ of Habeas Corpus be denied and that this action be dismissed with
 21
      prejudice. [Dkt. No. 26.] On April 5, 2021, Petitioner filed Objections to the
 22
      Report. [Dkt. No. 28.]
 23
            Most of the arguments that Petitioner advances in his Objections are
 24
      sufficiently addressed in the Report. However, others warrant further
 25
      discussion. Each of those arguments is addressed in this Order.
 26
                  A.    Petitioner’s Lack of Legal Sophistication
 27
            Petitioner challenges the conclusions of the Magistrate Judge about
 28
Case 2:19-cv-10850-JAK-PD Document 29 Filed 05/04/21 Page 2 of 6 Page ID #:461



  1   Petitioner’s lack of diligence in learning of the denial of his state court
  2   petition for review. He argues that this determination overlooks that
  3   Petitioner is a layman who had no reason not to rely on his appointed counsel
  4   to provide him with timely notice that the petition for review had been denied.
  5   [See Dkt. No. 28 at 6-8]. 1 However, Petitioner did not have to have legal
  6   training to know that he could ask his appointed counsel about the status of
  7   the petition for review during the nearly two-year period after which it had
  8   been denied. Further, the Ninth Circuit has held that “a pro se petitioner’s
  9   lack of legal sophistication is not, by itself, an extraordinary circumstance
 10   warranting equitable tolling.” Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th
 11   Cir. 2006); Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1013 n.4 (9th Cir.

 12   2009) (“[W]e have held that a pro se petitioner’s confusion or ignorance of the

 13   law is not, itself, a circumstance warranting equitable tolling[.]”) (citation

 14   omitted).

 15         Also unpersuasive is Petitioner’s reliance on Brandon v. United States,

 16   89 F. Supp. 2d 731 (E.D. Va. 2000), to support the claim that equitable tolling

 17   is warranted based on his ignorance of the denial of his petition for review.

 18   Brandon held that a petitioner who was represented by counsel at all relevant
      times was entitled to equitable tolling during the 16-month period that he,
 19
      through no fault of his own, was unaware that his petition for writ of
 20
      certiorari had been denied. 89 F. Supp. at 734. However, in that case, neither
 21
      petitioner nor his counsel had any knowledge that the petition had been
 22
      denied. Therefore, the petitioner could not have obtained that information
 23
      from his counsel had he asked. See id. Here, Petitioner’s counsel knew that
 24
      the petition for review had been denied, and that counsel sent Petitioner a
 25
 26   1 Petitioner asserted this argument for the first time in his Objections. The Court
      exercises its discretion to consider the argument. See Brown v. Roe, 279 F.3d 742,
 27
      744-45 (9th Cir. 2002) (district court has discretion, but is not required, to consider
 28   claims presented in party’s objections to magistrate judge’s report and
      recommendation).

                                                  2
Case 2:19-cv-10850-JAK-PD Document 29 Filed 05/04/21 Page 3 of 6 Page ID #:462



  1   letter providing notice of the denial within a week after it occurred. Although
  2   Petitioner contends that he never received that letter, he could have learned
  3   the outcome of his petition for review during the following, two-year period
  4   simply by contacting his counsel and inquiring about the status of the
  5   petition. He did not do so.
  6         Further, as explained in the Report, Petitioner had good reason to
  7   inquire as to the status of his petition for review because California provides a
  8   firm, 90-day deadline for the California Supreme Court to rule on a petition
  9   for review. [Dkt. No. 26 at 6-8.] Petitioner, did not seek any information
 10   about the status of his petition for review for more than 18 months after that
 11   deadline. Under these circumstances, the Magistrate Judge correctly

 12   concluded that Petitioner’s lack of knowledge regarding the denial of his

 13   petition for review does not warrant equitable tolling.

 14                B.    Prison Attacks on Petitioner

 15         Petitioner also contends that the limitations period should be equitably

 16   tolled because of the “tumultuous living conditions” during his incarceration.

 17   [Dkt. No. 28 at 19-20.] Specifically, he contends that, between November

 18   2015 and May 2018, he sustained serious injuries due to attacks by other
      inmates and, as a result, spent periods of time in protective administrative
 19
      segregation. [Id. at 19-20]. 2
 20
            These allegations do not warrant equitable tolling for several reasons.
 21
      First, three of the attacks on Petitioner occurred either well before the
 22
      limitations period had commenced or long after it had expired. Although
 23
      Petitioner was placed in protective administrative segregation in November
 24
      2015 and in April 2016 [see Dkt. No. 28 at 39-40], the latter of those events
 25
      preceded the commencement of the limitations period by approximately eight
 26
 27   2
       Petitioner asserted this argument for the first time in his Objections. The Court
 28   exercises its discretion to consider the argument. See Brown, 279 F.3d at 744-45.


                                                3
Case 2:19-cv-10850-JAK-PD Document 29 Filed 05/04/21 Page 4 of 6 Page ID #:463



  1   months. [See Dkt. No. 26 at 4 (limitations period commenced on December 13,
  2   2016).] Petitioner also contends that, in connection with this incident, he was
  3   released from administrative segregation by May of 2016. That was
  4   approximately seven months before the limitations period had commenced.
  5   [Id. at 19.] In May 2018, he states he was again attacked by a fellow inmate
  6   and placed in protective administrative segregation [see id. at 42], but that
  7   attack occurred approximately six months after the limitations period had
  8   expired. Thus, none of these attacks or Petitioner’s resulting time in
  9   protective administrative segregation warrants equitable tolling.
 10            Second, that Petitioner was attacked and placed into protective
 11   administrative segregation in February 2017, 3 which is while the limitations

 12   period was running, does not warrant equitable tolling. Putting aside that

 13   Petitioner does not state how long he was in administrative segregation due to

 14   this incident, he alleges no facts to show that he was unable to obtain legal

 15   materials during that time or, more importantly, that he ever requested any

 16   such materials. See Ramirez v. Yates, 571 F.3d 993, 998 (9th Cir. 2009)

 17   (petitioner not entitled to equitable tolling simply because he remained in

 18   administrative segregation and had limited access to law library and copy
      machine). Equitable tolling is available for time spent in administrative
 19
      segregation only when the time period is substantial and, during that time,
 20
      the prisoner is denied access to materials he needs to file a petition, despite
 21
      diligent efforts to obtain those materials. See Espinoza-Matthews v.
 22
      California, 432 F.3d 1021, 1028 (9th Cir. 2005) (equitable tolling warranted
 23
      where prisoner was repeatedly denied access to requested legal materials
 24
      while confined in protective administrative segregation for eleven months).
 25
               There is also no reason to conclude that Petitioner would have
 26
      requested any such materials during the unspecified time he spent in
 27
 28
      3   [Dkt. No. 28 at 41.]

                                               4
Case 2:19-cv-10850-JAK-PD Document 29 Filed 05/04/21 Page 5 of 6 Page ID #:464



  1   protective administrative segregation in 2017. On the contrary, his
  2   overarching argument for equitable tolling is that he took no action in filing a
  3   federal habeas petition until August 2018, when he learned that his state
  4   court petition for review had been denied almost two years earlier. Thus, the
  5   time that Petitioner spent in protective administrative segregation in 2017
  6   does not warrant equitable tolling because, as Petitioner concedes, he would
  7   not have taken any action towards filing a federal habeas petition until
  8   August 2018. 4
  9                C.     Petitioner’s Efforts to Obtain the Trial Court Record
 10         Petitioner maintains that the Magistrate Judge erred in concluding that
 11   Petitioner failed to exercise reasonable diligence in attempting to obtain a

 12   preliminary hearing transcript from the criminal case against him that was

 13   dismissed due to unwarranted delay. [See Dkt. No. 28 at 16-18.] Although

 14   this issue was addressed in the Report [see Dkt. No. 26 at 11-16], the

 15   attachments to Petitioner’s Objections actually buttress the reasonableness of

 16   the conclusion in the Report that Petitioner failed to exercise reasonable

 17   diligence. As noted in the Report, there is no evidence to support Petitioner’s

 18   assertion that he ever requested the preliminary hearing transcript in 2015.
      [See id. at 13-14.] Petitioner concedes that he has no verifiable proof that
 19
      such a request was ever made. [See Dkt. No. 28 at 17]. Moreover, a January
 20
      2020 letter from Petitioner’s counsel confirms Petitioner’s lack of diligence. In
 21
      the letter, counsel states that Petitioner requested his trial transcript from
 22
      her in 2015 but did not contact her again until sometime in 2020. [See id. at
 23
      62.] It is also significant that the letter from trial counsel shows that, in fact,
 24
      she sent Petitioner a copy of his “entire file” in 2015 [see id.], although
 25
 26
      4 Although the Report addressed the issue, this fact also applies to Petitioner’s
 27
      arguments regarding the prison’s infrastructure, the damage to the prison law
 28   library, and his alleged lack of access to the law library during the period in which
      the limitations period was running.

                                                 5
Case 2:19-cv-10850-JAK-PD Document 29 Filed 05/04/21 Page 6 of 6 Page ID #:465



  1   Petitioner maintains that -- as with appellate counsel’s letter regarding the
  2   denial of the petition for review -- he never received the file. Even assuming
  3   that Petitioner did not receive the file, he has not shown that he was diligent
  4   in his efforts to obtain any missing portion of it, as he waited “five long years”
  5   after his initial request to contact his trial counsel again regarding the file.
  6   [Id.]. 5
  7              ACCORDINGLY, IT IS ORDERED:
  8              1.   The Report and Recommendation is accepted.
  9              2.   Respondent’s Motion to Dismiss the Petition for Writ of Habeas
 10                   Corpus is granted.
 11              3.   Judgment shall be entered consistent with this Order.

 12              4.   The clerk shall serve this Order and the Judgment on counsel or

 13   parties of record.

 14
 15   DATED: May 4, 2021
 16
 17                                               JOHN A. KRONSTADT
                                            UNITED STATES DISTRICT JUDGE
 18
 19
 20
 21
 22
 23
 24   5 During the criminal case that was ultimately dismissed due to unwarranted delay,
 25   Petitioner was represented by appointed counsel. [See Dkt. No. 28 at 60.] After he
      was later charged under a different case number, Petitioner retained counsel, who
 26   represented Petitioner throughout his trial. [Id. at 60-63.] Based on a letter
      attached to his Objections, Petitioner apparently never contacted appointed counsel
 27
      to obtain the missing preliminary hearing transcript until January 2020. [Id. at 60.]
 28   This fact further shows that Petitioner was not diligent in attempting to obtain the
      transcript.

                                                6
